CASE 0:17-cv-03058-SRN-HB Doc. 215-1 Filed 10/12/20 Page 1 of 7




            EXHIBIT 1
            CASE 0:17-cv-03058-SRN-HB Doc. 215-1 Filed 10/12/20 Page 2 of 7




        State of Minnesota                                                                    District Court
        County                                                 Judicial District:          Second
                                                               Court File Number:          62-HR-CV-16-46
                                                                                           62-HR-CV-18-202
        Ramsey                                                 Case Type:                  Harassment
  Grace Elizabeth Miller
  Petitioner(s)                                                    MEMORANDUM
  vs.

  Brock Fredin
  Respondent(s)

            Two matters were heard by the Honorable Patrick C. Diamond, Judge of District Court, for an

  evidentiary hearing on April 9, 2018: (1) Petitioner’s motion for an Order to Show Cause filed in 62-HR-CV-

  16-46; and (2) Petitioner’s second HRO petition filed in 62-HR-CV-18-202. The bases for Petitioner’s motion

  and second HRO petitioner are the same and are both addressed in this order. Petitioner Grace Miller appeared

  and was represented by Karmen McQuitty, Esq. Respondent Brock Fredin appeared and was represented

  by Christina Zauhar. There were no other appearances. The Court incorporates the following into its Order

  Granting Petitioner’s Motion for Contempt in 62-HR-CV-16-46 and Petitioner’s second HRO Petitioner

  filed in 62-HR-CV-18-202.

                                                 FINDINGS OF FACT

1. Petitioner and Respondent met online in 2015.

2. On or about December 6, 2015, Petitioner attempted to end all communications with Respondent, but

    Respondent continued to communicate with Petitioner by text message and Facebook message.

    Petitioner repeatedly told Respondent via text message not to contact her again, but Respondent

    continued. Petitioner blocked two (2) phone numbers she had that she associated with Respondent and

    also blocked Respondent on Facebook messenger.

3. On or about December 10, 2015, Respondent then contacted Petitioner from a third, different phone

    number and continued to text Petitioner, repeatedly asking Petitioner to spend time with Respondent,

    begging for forgiveness, and requesting Petitioner not block Respondent from communication.

    Respondent responded to Petitioner’s efforts texting “I don’t want to lose you” and “[m]y heart feels




  Page 1 of 6
           CASE 0:17-cv-03058-SRN-HB Doc. 215-1 Filed 10/12/20 Page 3 of 7



    like it’s going to die.” Respondent stopped texting Petitioner on December 10, 2018, only when

    Petitioner threated to call the police.

4. Thereafter Respondent briefly stopped contacting Petitioner but later resumed unwanted

    communication, emailing Petitioner on January 3, 2016, stating “I miss you. I’m sorry. Have so much to

    tell you.” Petitioner responded stating “I told you to leave me alone” and stated that if Respondent

    contacted her again, she would call the police.

5. Then again on January 24, 2016, Respondent sent $50.00 unsolicited via PayPal to Petitioner with a

    message “Thank you for everything.” Petitioner refunded the money and blocked Respondent’s email

    address field.gator@gmail.com. Petitioner also discovered two (2) additional emails from Respondent

    in her spam folder of her email.

6. Petitioner filed her first Petition and Affidavit for Harassment Restraining Order against Respondent on

    January 28, 2016.

7. The Court granted Petitioner’s Harassment Restraining Order against Respondent on March 22, 2016

    (“2016 HRO”) following an evidentiary hearing in Court File Number 62-HR-CV-16-46.

8. When it granted the 2016 HRO, the Court found that “[t]here are reasonable grounds to believe that

    Respondent(s) has engaged in harassment of Petitioner(s) . . . by committing the following acts:

    respondent made repeated, unwanted contact with petitioner by continuing to communicate with

    petitioner despite being asked to stop all contact, having the Facebook account blocked and two separate

    telephone numbers blocked.” The Court further found that “[t]he harassment has or is intended to have a

    substantial adverse effect on Petitioner’s safety, security, or privacy.”

9. The 2016 HRO order restricted Respondent from “direct or indirect contact with Petitioner, including

    any visits to or phone calls to the protected person(s), contact via electronic means such as email or

    social networking sites . . .” and prohibited Respondent “from being within 2 city blocks or 1/4 mile in

    all directions, whichever distance is greater” from both Petitioner’s home and workplace, which is the

    University of Minnesota Department of English.

10. The 2016 HRO remained in effect from March 22, 2018 through March 22, 2018.




  Page 2 of 6
           CASE 0:17-cv-03058-SRN-HB Doc. 215-1 Filed 10/12/20 Page 4 of 7



11. On September 13, 2016, Petitioner filed a a motion for Civil Contempt of Court against Respondent in

   62-HR-CV-16-46, seeking an order prohibiting Respondent from posting about Petitioner on any form

   of social media after Petitioner found posts about her on Facebook and DatingPsychos.com. Petitioner

   withdrew her motion on September 26, 2016, before a hearing on the matter, stating that “all posts

   regarding Petitioner, as of this date, have been removed.”

12. On December 6, 2017, Petitioner filed a motion for immediate relief in 62-HR-CV-16-46, seeking an

   Order requiring Respondent to take down the site www.majorgracemiller.com.

13. On December 6, 2017, the Court granted Petitioner’s motion for immediate relief.

14. On December 29, 2017, Petitioner filed a second motion for Civil Contempt of Court in 62-HR-CV-16-

   46, which again sought an order for removal of content about Petitioner from the internet. The motion

   also requested that the Court modify the prohibitory language of the 2016 HRO to more specifically

   preclude certain postings by Respondent about Petitioner.

15. On March 9, 2018, the Court held a hearing on Petitioner’s motion to show cause and motion seeking

   modification of the 2016 HRO. At the hearing, Petitioner requested to continue the hearing regarding

   the Order to Show Cause but requested the Court to rule on the motion to modify.

16. On March 13, 2018, while to Respondents motions were pending, Petitioner filed a new Petition for a

   Harassment Restraining Order. The Petition for a new Harassment Restraining Order was filed in 62-

   HR-CV-18-202. The Petition seeks a new HRO of a duration of 50 years. The Petition is based on

   conduct occurring after the 2016 HRO was issued that, Petitioner alleges, was also in violation of the

   2016 HRO. Therefore conduct that is the subject of Petitioner’s second motion for an order to show

   cause in 62-HR-CV-16-46 also serves as the basis for the Petitioner for an HRO in 62-HR-CV-18-202 –

   the 50 year HRO request.

17. On March 20, 2018, the Court temporarily granted Petitioner’s request for a 50 year HRO in 62-HR-

   CV-18-202 and explained its reasoning in a memorandum accompanying an Order temporarily granting

   the request. The Court incorporates its memorandum of March 20, 2018 into these findings. The March

   20, 2018 memorandum set an evidentiary hearing for a permanent HRO for April 9, 2018.




  Page 3 of 6
           CASE 0:17-cv-03058-SRN-HB Doc. 215-1 Filed 10/12/20 Page 5 of 7



18. On April 9, 2018, the Court held a hearing on Petitioner’s second motion for an order to show cause in

    62-HR-CV-16-46 and on Petitioners request for a fifty year HRO in 62-HR-CV-18-202. 1

19. At the hearing on April 9, 2018, the Court took testimony from Petitioner and received evidence

    regarding three (3) specific incidents of harassment by Respondent: (1) majorgracemiller.net (Ex. 1); (2)

    internet memes (Ex. 2); and (3) datingpsychos.com (Ex. 3).

20. Based upon the testimony of Petitioner and upon exhibits 1, 2, and 3 received at the hearing. The Court

    finds that Respondent violated the terms of the 2016 HRO.

21. More specifically the Court finds, based upon the content and the timing of exhibits 1, 2, and 3 that

    Respondent created and placed the material and is responsible for it.

22. The Court finds that exhibits 1, 2, and 3 are repeated incidents of intrusive or unwanted words or

    gestures that both had a substantial adverse effect on the safety, security, or privacy of Petitioner and

    also were intended by Respondent to have that effect.

23. By placing exhibits 1, 2, and 3, Respondent performed three separate acts that were in violation of the

    2016 HRO ordering Respondent to not harass Petitioner.

24. The Court finds that exhibits 1, 2, and 3 were created and placed by Respondent online with intention of

    communicating Respondents feelings towards Petitioner. Petitioner and Respondent communicated

    regularly and routinely on line and through social media. That is how they contacted each other.

    Exhibits 1, 2, and 3, are a continuation by Respondent of clearly unwanted contact and represent three

    separate violations for the 2016 HRO ordering Respondent to have no direct or indirect contact,

    including contact via electronic means, with Petitioner.

                                                 CONCLUSIONS

  1. The Court concludes Respondent violated the requirements of the 2016 HRO on at least three

      separate occasions.




  1 On June 8, 2018 the Court entered an order denying Petitioner’s request to modify the 2016 HRO
  because it had by then expired and the matter was moot. See Order of June 8, 2018 in 62-HR-CV-16-46.



  Page 4 of 6
         CASE 0:17-cv-03058-SRN-HB Doc. 215-1 Filed 10/12/20 Page 6 of 7



2. Minnesota Statutes section 609.748 subdivision 6 provides that a violation of an HRO is a crime and

    may be prosecuted as such. Subdivision 6(h) also provides that a violation of an HRO shall also

    constitute contempt of court. Subdivision 6(i) directs the Court to refer a violation of an HRO to the

    appropriate prosecutorial authority. A copy of this Order shall therefore be delivered to the St. Paul

    City Attorney’s Office.

3. The Court concludes that by creating and posting exhibits 1, 2, and 3, Respondent has harassed

    Petitioner as that term is defined in Minnesota Statutes section 609.748 subdivision 1(a)(1). Based

    onthe content of the exhibits, their timing, and the testimony of Petitioner, the Court finds Respondent

    created, posted, and is responsible for exhibits 1, 2, and 3, and concludes that the exhibits are

    evidence of repeated incidents of intrusive or unwanted acts, words, or gestures that have had an

    actual adverse effect on Petitioner’s safety, security, and privacy and were intended by Respondent to

    have that effect.

4. After the issuance of the 2016 HRO and through exhibits 1, 2, and 3, which occurred after issuance of

    the 2016 HRO and were not any part of the basis of it, Respondent repeatedly harassed Petitioner.

5. Minnesota Statutes section 609.748 subdivison 5(3) provides that the Court may grant an HRO for a

    period of up to fifty years if the “respondent has violated a prior or existing restraining order on two

    or more occasions.” The Court concludes that a fifty year restraining order is appropriate in this case

    because Respondent has violated the 2016 HRO on at least three prior occasions.




Page 5 of 6
         CASE 0:17-cv-03058-SRN-HB Doc. 215-1 Filed 10/12/20 Page 7 of 7



                                                   ORDER

    1. Petitioner’s second motion for an Order to show cause is GRANTED.

    2. The Court finds Respondent in contempt of court for violating the 2016 HRO and directs that a

        copy of this Order be delivered to the St. Paul City Attorney’s Office for appropriate review.

    3. Petitioner’s Petitioner for a fifty year Harassment Restraining Order is GRANTED.

    4. The attached restraining order shall be filed and appropriately served.




                                                         ______________________________________

                                                         Patrick C. Diamond, District Court Judge




Page 6 of 6
